El Juez Asociado Se. Figueras,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los resultandos de la sentencia, y además.
Resultando: que á instancia de la ejecutada Doña Narcisa Bascos se trajo en el inferior certificación expedida por el Juzgado Municipal de Añasco, en la que consta que dicha Señora presentó ante dicho Juzgado, con fecha 20 de Febrero de 1902, demanda de conciliación para solicitar la nulidad de la escritura hipotecaria de 24 de Febrero de 1897, dice, debe ser de 1898, y en virtud de esa papeleta de demanda se citó á Don Antonio Diez; y á Don José Arrarás, gestores de sucesores de D. Antonio Diez; pero no hay constancia alguna creditiva de que se celebrara dicho acto de conciliación, ni menos que se promoviera juicio sobre la nulidad del con-trato.
Aceptando los fundamentos de derecho de la sentencia re-currida, y
Considerando: que la .acción de nulidad de los contratos *214sólo dura cuatro años, que en el presente caso deben contarse desde que se consumó el impugnado, ó sea, desde el 24 de Febrero de 1898.
Considerando: que el error y el dolo que alega en su favor Doña Narcisa Bascos y que no se presumen nunca, no se ban demostrado, pero aún susponiendo lo contrario, siempre re-sultará que la acción de nulidad ba prescrito por el transcurso del término legal que la ley concede para ejercitar con fruto ese derecho:
Considerando: que el acto de conciliación tampoco puede producir el efecto de interrumpir la prescripción si no se promoviere el correspondiente juicio dentro de los dos meses siguientes á la celebración al acto sin avenencia, y si esto es así no puede el solo intento de la conciliación producir esos efectos.
Considerando: que debiéndose desestimar en su totalidad las pretensiones de los apelantes, deben éstos ser condenados en todas las costas.
Vistos los textos legales que en la sentencia se citan y ade-más los Artículos 1300, 1301 del antiguo Código Civil, 1267, 1268 del revisado y 478 de la Ley de Enjuiciamiento Civil.
Fallamos-, que debemos confirmar y confirmamos la sen-tencia recurrida con las costas á los apelantes y ejecutados D. José Bascos, Doña Monserrate García y Doña Narcisa Bascos y García; y devuélvanse los autos al Tribunal de Mayagüez con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández y MacLeary.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.